DETAILED ACTION
This Final Office Action is in response to the amendment filed 08/04/2022.  Claims 1-12 are acknowledged as pending, with claims 1-8 being currently amended and claims 9-12 being new.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "processing element" in line 2.  There is insufficient antecedent basis for this limitation in the claim and it is indefinite if the processing element is its own structure or if the processing element is the computing element of claim 1. The Examiner is interpreting the “processing element” of claim 2 to be the “computing element” of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (WO 2017129275; EFD: 11/13/2016) in view of Barton (US Patent Pub. No. 2013/0059698; EFD: 08/29/2012).


    PNG
    media_image1.png
    568
    781
    media_image1.png
    Greyscale

Regarding claim 1, Fuchs discloses a bicycle trainer (Training apparatus; Figure 1) comprising rotatable pedals (Two Pedals 11; Figure 1), an electronically variable brake (Haptic renderer 31; Figure 1; i.e., the haptic renderer 31 is used to con figure the feedback torque that is acting on the pedals 11) acting directly or indirectly on the rotatable pedals to simulate real-world cycling conditions, and a computing element (Control unit 30; Figure 1) in electrical communication with the electronically variable brake (i.e., the control unit 30 to communicate tithe haptic rendered to input a resistance torque or quasi inertia to the pedals; Para. [0041] “The control unit may in a further embodiment comprise an inertia modeler, configured to iteratively adapt the at least one pedal reference trajectory, which adapted pedal reference trajectory is provided to the haptic renderer for control of said feedback torque.”; Para. [0042]), the computing device configured to: identify a predetermined setting (i.e., the one pedal reference trajectory) of the braking resistance to simulate a change of inertia that would be experienced by an outdoor cyclist when making a change to a selected gear of a bicycle while riding outdoors (i.e., the inertia modeler allows for the simulation of the change of inertia of a real world bicycle based in a virtual world; Para. [0060] “Likewise, it is possible to use the effective resistance torque as a model parameter, and to display any driving situation or a "virtual world" via the reference trajectory and feedback torque. For instance, it is possible to simulate an air resistance and/or a slope of a track on which a vehicle is going.”), and output a control signal (i.e., control unit 50 sending a pedal reference trajectory signal to provide braking resistance to the pedals 11) to the electronically variable brake including the predetermined setting of the braking resistance: wherein the electronically variable brake generates a braking resistance on the rotatable pedals that corresponds to the identified predetermined setting (i.e., the control unit sends signals to apply torque/inertia to the pedaling system as referenced in Para. [0041] above)
Swissmove does not disclose a bicycle trainer comprising a seat and handlebars.
Barton teaches a bicycle trainer (Exercise system 10; Figure 1) comprising a seat (Seat 20; Figure 1) and handlebars (Handlebars 22; Figure 1) including a control unit (Control 48; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle trainer of Swissmove to have the seat and handlebars of Barton to support the user when the user performs bicycle training.

Regarding claim 2, Swissmove in view of Barton teaches processing element (i.e., the processing element is interpreted to be the computing element as detailed in the 112(b) rejection above) is further configured to determine a ratio of a rotational speed of the pedals in relation to a virtual forward speed of a cyclist using the bicycle trainer (i.e., the virtual gear ratio of Fuchs can be represented on the angular velocity of the pedals and the vehicle speed of the virtual bike; Para. [0065]).  

Regarding claim 3, Swissmove in view of Barton teaches the predetermined setting of the braking resistance is time variable with variations of a predetermined frequency (i.e., pedal cadence altered by braking) during a change of setting of a virtual gear corresponding to the movements sensed by the outdoor cyclist when making a change to the variable-ratio transmission system (i.e., the pedal cadence over time can be calculated for different time periods and the virtual gear allows for different cadences to be applied based on the movement of a user; Para. [0065] and [0067])

Regarding claim 4, Swissmove in view of Barton teaches a visual indicator (human-machine interface 60; Figure 1; i.e., the human-machine interface can be a display or smartphone that visual indicates parameters and settings of the device; Para. [0119]) presenting one of a current setting of the variable-ratio transmission system or a change of setting of the variable-ratio transmission system.

Regarding claim 5, Swissmove discloses a bicycle trainer (Training apparatus; Figure 1) comprising rotatable pedals (Two Pedals 11; Figure 1), an electronically variable brake (Haptic renderer 31; Figure 1; i.e., the haptic renderer 31 is used to con figure the feedback torque that is acting on the pedals 11) acting directly or indirectly on the rotatable pedals to simulate real-world cycling conditions; and a computing element (Control unit 30; Figure 1) in electrical communication with the electronically variable brake (i.e., the control unit 30 to communicate tithe haptic rendered to input a resistance torque or quasi inertia to the pedals; Para. [0041] “The control unit may in a further embodiment comprise an inertia modeler, configured to iteratively adapt the at least one pedal reference trajectory, which adapted pedal reference trajectory is provided to the haptic renderer for control of said feedback torque.”; Para. [0042]),  the computing device configured to: determine a virtual forward speed of a cyclist engaged in a cycling activity, identify a predetermined setting (i.e., the one pedal reference trajectory) of the braking resistance to simulate a level of inertia and a change of inertia that would be experienced by an outdoor cyclist when rotating the pedals and making a change to a selected gear of a bicycle while riding outdoors corresponding to the determined forward speed (i.e., the inertia modeler allows for the simulation of the change of inertia of a real world bicycle based on a virtual world and determines the forward speed; Para. [0060] “Likewise, it is possible to use the effective resistance torque as a model parameter, and to display any driving situation or a "virtual world" via the reference trajectory and feedback torque. For instance, it is possible to simulate an air resistance and/or a slope of a track on which a vehicle is going.”), and output a control signal (i.e., control unit 50 sending a pedal reference trajectory signal to provide braking resistance to the pedals 11) to the electronically variable brake including the predetermined setting of the braking resistance; wherein the electronically variable brake generates a braking resistance on the rotatable pedals that corresponds to the identified predetermined setting (i.e., the control unit sends signals to apply torque/inertia to the pedaling system as referenced in Para. [0041] above).
Swissmove does not disclose a bicycle trainer comprising a seat and handlebars.
Barton teaches a bicycle trainer (Exercise system 10; Figure 1) comprising a seat (Seat 20; Figure 1) and handlebars (Handlebars 22; Figure 1) including a control unit (Control 48; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle trainer of Swissmove to have the seat and handlebars of Barton to support the user when the user performs bicycle training.

Regarding claim 6, Swissmove in view of Barton teaches the variable-ratio transmission system determines a ratio of a rotational speed of the pedals in relation to a virtual forward speed of the cyclist using the bicycle trainer (i.e., the ratio can be developed using the rotational speed and the vehicle speed as defined in Para. [0065] “The virtual gear ratio may be a parametric curve using e.g. vehicle speed and/or pedaling torque etc. as a variable.”)

Regarding claim 7, Swissmove in view of Barton teaches the predetermined setting of the braking resistance is time variable with variations of a predetermined frequency (i.e., pedal cadence altered by braking) during a change of setting of a virtual gear corresponding to the movements sensed by the outdoor cyclist when making a change to the variable ratio transmission system. (i.e., the pedal cadence over time can be calculated for different time periods and the virtual gear allows for different cadences to be applied based on the movement of a user; Para. [0065] and [0067])

Regarding claim 8, Swissmove in view of Barton teaches a visual indicator (human-machine interface 60; Figure 1; i.e., the human-machine interface can be a display or smartphone that visual indicates parameters and settings of the device; Para. [0119]) presenting one of a current setting of the variable-ratio transmission system or a change of setting of the variable-ratio transmission system.

Regarding claim 9, Swissmove in view of Barton teaches changing to a lower virtual gear results in a higher rotational speed of the pedals (i.e., the virtual gear ratio can be modified to be lower to enable a lower resistance to allow for a higher rotation of the pedals; Para. [0065] “In an embodiment, the effective inertia may be a function of a virtual gear ratio. I.e., in a model calculation, a resistance torque and angular velocity at a driven wheel are modified (multiplied or divided, respectively) by the virtual gear ratio to determine the resistance torque and the angular velocity at the pedal. The corresponding parameters at the driven wheel do not have to correspond to real, physical values, but can be modified or can be completely artificial.”).  

Regarding claim 10, Swissmove in view of Barton teaches changing to a higher virtual gear results in a lower rotational speed of the pedals. (i.e., the virtual gear ratio can be modified to be higher to enable a higher resistance to allow for a lower rotation of the pedals; Para. [0065] “In an embodiment, the effective inertia may be a function of a virtual gear ratio. I.e., in a model calculation, a resistance torque and angular velocity at a driven wheel are modified (multiplied or divided, respectively) by the virtual gear ratio to determine the resistance torque and the angular velocity at the pedal. The corresponding parameters at the driven wheel do not have to correspond to real, physical values, but can be modified or can be completely artificial.”).   

Regarding claim 11, Swissmove in view of Barton teaches changing to a lower virtual gear results in a higher rotational speed of the pedals.  (i.e., the virtual gear ratio can be modified to be lower to enable a lower resistance to allow for a higher rotation of the pedals as each of the parameters can be modified to create a different virtual gear ratio that affects the rotational speed of the pedals; Para. [0065] “In an embodiment, the effective inertia may be a function of a virtual gear ratio. I.e., in a model calculation, a resistance torque and angular velocity at a driven wheel are modified (multiplied or divided, respectively) by the virtual gear ratio to determine the resistance torque and the angular velocity at the pedal. The corresponding parameters at the driven wheel do not have to correspond to real, physical values, but can be modified or can be completely artificial.”).   

Regarding claim 12, Swissmove in view of Barton teaches changing to a higher virtual gear results in a lower rotational speed of the pedals. (i.e., the virtual gear ratio can be modified to be higher to enable a higher resistance to allow for a lower rotation of the pedals as each of the parameters can be modified to create a different virtual gear ratio that affects the rotational speed of the pedals; Para. [0065] “In an embodiment, the effective inertia may be a function of a virtual gear ratio. I.e., in a model calculation, a resistance torque and angular velocity at a driven wheel are modified (multiplied or divided, respectively) by the virtual gear ratio to determine the resistance torque and the angular velocity at the pedal. The corresponding parameters at the driven wheel do not have to correspond to real, physical values, but can be modified or can be completely artificial.”).   

Response to Amendment
The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented above.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784         

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784